EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of August 9, 2006
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation and
with a loan production office located at One Newton Executive Park, Suite 200,
2221 Washington Street, Newton, Massachusetts 02462 (“Bank”), and CALIPER LIFE
SCIENCES, INC., a Delaware corporation (“Caliper”) and NOVASCREEN BIOSCIENCES
CORPORATION, a Maryland corporation (“NovaScreen”) (hereinafter, Caliper and
NovaScreen are jointly and severally, individually and collectively, referred to
as “Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank.  The parties agree as follows:


1              ACCOUNTING AND OTHER TERMS


1.1          ACCOUNTING TERMS NOT DEFINED IN THIS AGREEMENT SHALL BE CONSTRUED
FOLLOWING GAAP.  CALCULATIONS AND DETERMINATIONS MUST BE MADE FOLLOWING GAAP. 
CAPITALIZED TERMS NOT OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE
MEANINGS SET FORTH IN SECTION 13.  ALL OTHER TERMS CONTAINED IN THIS AGREEMENT,
UNLESS OTHERWISE INDICATED, SHALL HAVE THE MEANING PROVIDED BY THE CODE TO THE
EXTENT SUCH TERMS ARE DEFINED THEREIN.


1.2          AGENTED LOAN ARRANGEMENT.

(a)           Designation of Agent.  Each Borrower hereby designates Caliper as
the agent (the “Agent”) of each Borrower to discharge the duties and
responsibilities of the Agent as provided herein.

(b)           Operation of Loan Arrangement.

(i)            Except as otherwise permitted by Bank, Credit Extensions
hereunder shall be requested solely by the Agent as agent for each Borrower.

(ii)           Any Credit Extension which may be made by Bank under this
Agreement and which is directed to the Agent is received by the Agent in trust
for that Borrower who is intended to receive such Credit Extension.  The Agent
shall distribute the proceeds of any such Credit Extension solely to that
Borrower.  Each Borrower shall be directly indebted to Bank for each Credit
Extension distributed to any Borrower by the Agent, together with all accrued
interest thereon, as if that amount had been advanced directly by Bank to a
Borrower (whether or not the subject Credit Extension was based upon the
accounts and/or inventory or other assets of the Borrower which actually
received such distribution), in addition to which each Borrower shall be liable
to Bank for all Obligations under this Agreement, whether or not the proceeds of
the Credit Extension are distributed to any particular Borrower.

(iii)          Bank shall have no responsibility to inquire as to the
distribution of Credit Extensions made by Bank through the Agent as described
herein.

(c)           Credit Extensions Directly to Borrower.

(i)            If, for any reason, and at any time during the term of this
Agreement:

(A)          any Borrower, including the Agent, as agent for each Borrower,
shall be unable to, or prohibited from carrying out the terms and conditions of
this Agreement (as determined by Bank in Bank’s sole and absolute discretion);
or

(B)           Bank deems it inexpedient (in Bank’s sole and absolute discretion)
to continue making Credit Extensions to or for the account of any particular
Borrower, or to channel such Credit Extensions through the Agent, then Bank may
make Credit Extensions directly to such Borrower as Bank determines to be
expedient, which Credit


--------------------------------------------------------------------------------




Extensions may be made without regard to the procedures otherwise included in
this Article 1.

(ii)           In the event that Bank determines to forgo the procedures
included herein pursuant to which Credit Extensions are to be channeled through
the Agent, then Bank may designate one or more Borrower to fulfill the financial
and other reporting requirements otherwise imposed herein upon the Agent.

(iii)          Each Borrower shall remain liable to Bank for the payment and
performance of all Obligations (which payment and performance shall continue to
be secured by all Collateral) notwithstanding any determination by Bank to cease
making Credit Extensions to or for the benefit of any Borrower.

(d)           Continuation of Authority of Agent.  The authority of the Agent to
request Credit Extensions on behalf of, and to bind, each Borrower, shall
continue unless and until Bank acts as provided in Section 1.2(c) above, or Bank
actually receives:

(i)            written notice of: (i) the termination of such authority, and
(ii) the subsequent appointment of a successor Agent, which notice is executed
by the respective Presidents of each Borrower then eligible for borrowing under
this Agreement; and

(ii)           written notice from the successor Agent (i) accepting such
appointment; (ii) acknowledging that the removal and appointment has been
effected by the respective Presidents of each Borrower eligible for borrowing
under the within Agreement; and (iii) acknowledging that from and after the date
of appointment, the newly appointed Agent shall be bound by the terms hereof,
and that as used herein, the term “Agent” shall mean and include the newly
appointed Agent.

(e)           Indemnification.  The Agent and each Borrower respectively shall
indemnify, defend, and save and hold Bank harmless from and against any
liabilities, claims, demands, expenses, or losses made against or suffered by
Bank on account of, or arising out of, this Agreement, Bank’s reliance upon
Credit Extension requests made by the Agent, or any other action taken by Bank
hereunder or under any of Bank’s various agreements with the Agent and/or any
Borrower and/or any other Person arising under this Agreement.


2              LOAN AND TERMS OF PAYMENT


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL CREDIT EXTENSIONS AND ACCRUED AND
UNPAID INTEREST THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.


2.1.1       REVOLVING ADVANCES.

(A)      AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
BANK SHALL MAKE ADVANCES NOT EXCEEDING THE AVAILABILITY AMOUNT.  AMOUNTS
BORROWED UNDER THE REVOLVING LINE MAY BE REPAID AND, PRIOR TO THE REVOLVING LINE
MATURITY DATE, REBORROWED, SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS
PRECEDENT HEREIN.

(B)      TERMINATION; REPAYMENT.  THE REVOLVING LINE TERMINATES ON THE REVOLVING
LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE UNPAID
INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING LINE SHALL
BE IMMEDIATELY DUE AND PAYABLE.

(C)      PREPAYMENT.  BORROWER SHALL HAVE THE OPTION TO PREPAY THE REVOLVING
LINE AT ANYTIME, PROVIDED BORROWER (I) PROVIDES WRITTEN NOTICE TO BANK OF ITS
ELECTION TO PREPAY THE REVOLVING LINE, AND (II) PAYS, ON THE DATE OF SUCH
PREPAYMENT (A) ALL OUTSTANDING PRINCIPAL PLUS ACCRUED INTEREST, (B) THE MINIMUM
USAGE FEE WHICH WOULD BE DUE, AND (C) ALL OTHER SUMS, IF ANY, THAT SHALL HAVE
BECOME DUE AND PAYABLE.

2


--------------------------------------------------------------------------------





2.1.2       LETTERS OF CREDIT SUBLIMIT.

(A)           AS PART OF THE REVOLVING LINE, BANK SHALL ISSUE OR HAVE ISSUED
LETTERS OF CREDIT FOR BORROWER’S ACCOUNT.  THE FACE AMOUNT OF OUTSTANDING
LETTERS OF CREDIT (INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY
LETTER OF CREDIT RESERVE) MAY NOT EXCEED $5,000,000.00.  SUCH AGGREGATE AMOUNTS
UTILIZED HEREUNDER SHALL AT ALL TIMES REDUCE THE AMOUNT OTHERWISE AVAILABLE FOR
ADVANCES UNDER THE REVOLVING LINE.  IF, ON THE REVOLVING MATURITY DATE, THERE
ARE ANY OUTSTANDING LETTERS OF CREDIT, THEN ON SUCH DATE BORROWER SHALL PROVIDE
TO BANK CASH COLLATERAL IN AN AMOUNT EQUAL TO 105% OF THE FACE AMOUNT OF ALL
SUCH LETTERS OF CREDIT PLUS ALL INTEREST, FEES, AND COSTS DUE OR TO BECOME DUE
IN CONNECTION THEREWITH (AS ESTIMATED BY BANK IN ITS GOOD FAITH BUSINESS
JUDGMENT), TO SECURE ALL OF THE OBLIGATIONS RELATING TO SAID LETTERS OF CREDIT. 
ALL LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO BANK IN ITS
SOLE DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF BANK’S
STANDARD APPLICATION AND LETTER OF CREDIT AGREEMENT (THE “LETTER OF CREDIT
APPLICATION”).  BORROWER AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN
CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY REQUEST.  BORROWER
FURTHER AGREES TO BE BOUND BY THE REGULATIONS AND INTERPRETATIONS OF THE ISSUER
OF ANY LETTERS OF CREDIT GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR
BY BANK’S INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S
ACCOUNT, AND BORROWER UNDERSTANDS AND AGREES THAT BANK SHALL NOT BE LIABLE FOR
ANY ERROR, NEGLIGENCE, OR MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN
FOLLOWING BORROWER’S INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR
ANY MODIFICATIONS, AMENDMENTS, OR SUPPLEMENTS THERETO.

(B)           THE OBLIGATION OF BORROWER TO IMMEDIATELY REIMBURSE BANK FOR
DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL, AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF CREDIT APPLICATION.

(C)           BORROWER MAY REQUEST THAT BANK ISSUE A LETTER OF CREDIT PAYABLE IN
A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE UNDER ANY SUCH LETTER OF
CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO BORROWER OF THE EQUIVALENT
OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN CONNECTION THEREWITH SUCH AS
WIRE, CABLE, SWIFT OR SIMILAR CHARGES) IN DOLLARS AT THE THEN-PREVAILING RATE OF
EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES OF THE FOREIGN CURRENCY FOR
TRANSFER TO THE COUNTRY ISSUING SUCH FOREIGN CURRENCY.

(D)           TO GUARD AGAINST FLUCTUATIONS IN CURRENCY EXCHANGE RATES, UPON THE
ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY, BANK SHALL
CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE REVOLVING LINE IN AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT. 
THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE ADJUSTED BY BANK FROM TIME TO
TIME TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE RATE.  THE AVAILABILITY OF
FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY THE AMOUNT OF SUCH LETTER OF
CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT REMAINS OUTSTANDING.


2.2          OVERADVANCES.  IF, AT ANY TIME BORROWER’S UNRESTRICTED CASH IS LESS
THAN TWENTY MILLION DOLLARS ($20,000,000.00) AND THE CREDIT EXTENSIONS UNDER
SECTION 2.1.1 AND SECTION 2.1.2 EXCEED THE LESSER OF EITHER (A) THE REVOLVING
LINE OR (B) THE BORROWING BASE, BORROWER SHALL IMMEDIATELY PAY TO BANK IN CASH
SUCH EXCESS.


2.3          PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.

(A)      INTEREST RATE.  SUBJECT TO SECTION 2.3(B), THE PRINCIPAL AMOUNT
OUTSTANDING UNDER THE REVOLVING LINE SHALL ACCRUE INTEREST AT A FLOATING PER
ANNUM RATE EQUAL TO: (X) IF BORROWER’S UNRESTRICTED CASH IS EQUAL TO OR GREATER
THAN TWENTY MILLION DOLLARS ($20,000,000.00), THE PRIME RATE, OR (Y) IF
BORROWER’ UNRESTRICTED CASH IS LESS THAN TWENTY MILLION DOLLARS
($20,000,000.00), ONE-HALF OF ONE PERCENTAGE POINT (.50%) ABOVE THE PRIME RATE,
WHICH INTEREST SHALL BE PAYABLE MONTHLY IN ACCORDANCE WITH SECTION 2.3(F)
BELOW.   ANY CHANGES TO THE APPLICABLE INTEREST RATE DUE AS SET FORTH IN (X) OR
(Y) ABOVE, SHALL BE EFFECTIVE ON THE FIRST DAY OF THE MONTH FOLLOWING SUCH
EVENT.

(B)      DEFAULT RATE. IMMEDIATELY UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, OBLIGATIONS SHALL BEAR INTEREST AT A RATE
PER ANNUM WHICH IS TWO PERCENTAGE POINTS ABOVE THE RATE EFFECTIVE IMMEDIATELY
BEFORE THE EVENT OF DEFAULT (THE “DEFAULT RATE”).  PAYMENT OR ACCEPTANCE OF THE
INCREASED INTEREST RATE PROVIDED IN THIS SECTION 2.3(B) IS NOT A PERMITTED
ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A WAIVER OF ANY EVENT OF
DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR REMEDIES OF BANK.

(C)      ADJUSTMENT TO INTEREST RATE.  CHANGES TO THE INTEREST RATE OF ANY
CREDIT EXTENSION BASED ON CHANGES TO THE PRIME RATE SHALL BE EFFECTIVE ON THE
EFFECTIVE DATE OF ANY CHANGE TO THE PRIME RATE AND TO THE EXTENT OF ANY SUCH
CHANGE.

3


--------------------------------------------------------------------------------




(D)      360-DAY YEAR.  INTEREST SHALL BE COMPUTED ON THE BASIS OF A 360-DAY
YEAR FOR THE ACTUAL NUMBER OF DAYS ELAPSED.

(E)      DEBIT OF ACCOUNTS.  BANK MAY DEBIT ANY OF BORROWER’S DEPOSIT ACCOUNTS,
INCLUDING THE DESIGNATED DEPOSIT ACCOUNT, FOR PRINCIPAL AND INTEREST PAYMENTS OR
ANY OTHER AMOUNTS BORROWER OWES BANK WHEN DUE.  THESE DEBITS SHALL NOT
CONSTITUTE A SET-OFF.

(F)       PAYMENTS.  UNLESS OTHERWISE PROVIDED, INTEREST IS PAYABLE MONTHLY ON
THE FIRST CALENDAR DAY OF EACH MONTH.  PAYMENTS OF PRINCIPAL AND/OR INTEREST
RECEIVED AFTER 12:00 NOON EASTERN TIME ARE CONSIDERED RECEIVED AT THE OPENING OF
BUSINESS ON THE NEXT BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE PAYMENT IS DUE THE NEXT BUSINESS DAY AND ADDITIONAL FEES OR
INTEREST, AS APPLICABLE, SHALL CONTINUE TO ACCRUE.


2.4          FEES.  BORROWER SHALL PAY TO BANK:

(A)      COMMITMENT FEE.  A FULLY EARNED, NON-REFUNDABLE COMMITMENT FEE OF TWO
HUNDRED SIXTY-FIVE THOUSAND DOLLARS ($265,000.00) IS EARNED AS OF THE DATE
HEREOF AND SHALL BE PAYABLE AS FOLLOWS: (I) ONE HUNDRED SIXTY-FIVE THOUSAND
DOLLARS ($165,000.00) IS PAYABLE ON THE DATE HEREOF, AND (II) ONE HUNDRED
THOUSAND DOLLARS ($100,000.00) IS PAYABLE UPON THE EARLIER TO OCCUR: (Y) THE
FIRST ANNIVERSARY OF THE EFFECTIVE DATE, AND (Z) THE EARLY TERMINATION OF THE
LOAN AGREEMENT.  IN THE EVENT THAT THE AGREEMENT AND PLAN OF MERGER DATED AS OF
FEBRUARY 10, 2006 AMONG BORROWER, CALIPER HOLDINGS INC., AND XENOGEN CORPORATION
(“XENOGEN”) (THE “CALIPER/XENOGEN MERGER AGREEMENT”) IS TERMINATED FOR ANY
REASON PRIOR THE CLOSING OF THE MERGER THEREUNDER, SIXTY FIVE THOUSAND DOLLARS
($65,000.00) OF THE COMMITMENT FEE SHALL BE REFUNDED TO THE BORROWER; AND

(B)      MINIMUM USAGE FEE.  UPON THE OCCURRENCE OF THE ACQUISITION EVENT AND
FOR A PERIOD OF EIGHTEEN (18) CONSECUTIVE MONTHS THEREAFTER, FOR ANY MONTH IN
WHICH THE AVERAGE OUTSTANDING PRINCIPAL AMOUNT UNDER THE REVOLVING LINE IS LESS
THAN EIGHT MILLION DOLLARS ($8,000,000.00), A FEE (THE “MINIMUM USAGE FEE”),
PAYABLE MONTHLY, IN ARREARS, IN AN AMOUNT EQUAL TO THE EFFECTIVE RATE OF
INTEREST SET FORTH IN SECTION 2.3(A) MULTIPLIED BY THE DIFFERENCE BETWEEN (X)
EIGHT MILLION DOLLARS ($8,000,000.00), AND (Y) THE AVERAGE OUTSTANDING PRINCIPAL
AMOUNT OF THE REVOLVING LINE DURING SUCH MONTH.  BORROWER SHALL NOT BE ENTITLED
TO ANY CREDIT, REBATE OR REPAYMENT OF ANY MINIMUM USAGE FEE PREVIOUSLY EARNED BY
BANK PURSUANT TO THIS SECTION NOTWITHSTANDING ANY TERMINATION OF THE AGREEMENT
OR THE SUSPENSION OR TERMINATION OF BANK’S OBLIGATION TO MAKE LOANS AND ADVANCES
HEREUNDER; AND

(C)      LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES AND EXPENSES FOR THE
ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, UPON THE ISSUANCE, EACH ANNIVERSARY OF
THE ISSUANCE, AND THE RENEWAL OF SUCH LETTER OF CREDIT; AND

(D)      BANK EXPENSES.  ALL BANK EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES FOR DOCUMENTATION AND NEGOTIATION OF THIS AGREEMENT) INCURRED
THROUGH AND AFTER THE EFFECTIVE DATE, WHEN DUE.


2.5          XENOGEN CREDIT FACILITIES.  UPON THE OCCURRENCE OF THE ACQUISITION
EVENT BUT NO EARLIER THAN AUGUST 14, 2006, THAT CERTAIN AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT DATED JULY __, 2005 BY AND AMONG BANK, XENOGEN, AND
XENOGEN BIOSCIENCES CORPORATION (“XBC”) (THE “XENOGEN/SVB CREDIT AGREEMENT”),
AND THAT CERTAIN LOAN AND SECURITY AGREEMENT DATED AUGUST 2, 2005 BY AND AMONG
PARTNERS FOR GROWTH, XENOGEN, AND XBC (THE “XENOGEN/PFG CREDIT AGREEMENT”) SHALL
EACH BE TERMINATED AND ALL AMOUNTS OWED TO BANK AND PARTNERS FOR GROWTH
THEREUNDER SHALL BECOME IMMEDIATELY DUE AND PAYABLE, PROVIDED THAT BANK AGREES
THAT (X) THERE SHALL NOT BE ANY PREPAYMENT FEES OR CHARGES OR ANY “MINIMUM
INTEREST” PAYABLE BY EITHER XENOGEN OR XBC UNDER THE XENOGEN/SVB CREDIT
AGREEMENT AS A RESULT OF ANY SUCH TERMINATION OF THE XENOGEN/SVB CREDIT
AGREEMENT DUE TO THE OCCURRENCE OF THE ACQUISITION EVENT, AND (Y) SUBJECT TO
SATISFACTION OF ALL APPLICABLE TERMS AND CONDITIONS HEREUNDER, BORROWER SHALL BE
ENTITLED TO UTILIZE ADVANCES MADE UNDER THIS AGREEMENT TO PAY THE AMOUNTS OWED
TO BANK UNDER THE XENOGEN/SVB CREDIT AGREEMENT AND TO PARTNERS FOR GROWTH UNDER
THE XENOGEN/PFG CREDIT AGREEMENT.

4


--------------------------------------------------------------------------------





3              CONDITIONS OF LOANS


3.1          CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.  BANK’S
OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO THE CONDITION
PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
BANK, SUCH DOCUMENTS, AND COMPLETION OF THE FOLLOWING MATTERS:

(A)      DULY EXECUTED ORIGINAL SIGNATURES TO THE LOAN DOCUMENTS TO WHICH IT IS
A PARTY;

(B)      DULY EXECUTED ORIGINAL SIGNATURES TO THE CONTROL AGREEMENTS;

(C)      CALIPER SHALL HAVE DELIVERED ITS OPERATING DOCUMENTS AND A GOOD
STANDING CERTIFICATE OF CALIPER CERTIFIED BY THE SECRETARY OF STATE OF THE STATE
OF DELAWARE AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE EFFECTIVE
DATE;

(D)      NOVASCREEN SHALL HAVE DELIVERED ITS OPERATING DOCUMENTS AND A GOOD
STANDING CERTIFICATE OF NOVASCREEN CERTIFIED BY THE SECRETARY OF STATE OF THE
STATE OF MARYLAND AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE
EFFECTIVE DATE;

(E)      DULY EXECUTED ORIGINAL SIGNATURES TO THE COMPLETED BORROWING
RESOLUTIONS FOR EACH BORROWER;

(F)       BANK SHALL HAVE RECEIVED CERTIFIED COPIES, DATED AS OF A RECENT DATE,
OF FINANCING STATEMENT SEARCHES, AS BANK SHALL REQUEST, ACCOMPANIED BY WRITTEN
EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS INDICATED IN
ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR HAVE BEEN OR,
IN CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE TERMINATED OR RELEASED;

(G)      BORROWER SHALL HAVE DELIVERED A LEGAL OPINION OF BORROWER’S COUNSEL
DATED AS OF THE EFFECTIVE DATE TOGETHER WITH THE DULY EXECUTED ORIGINAL
SIGNATURES THERETO;

(H)      BORROWER SHALL HAVE DELIVERED A PAYOFF LETTER FROM MANUFACTURERS &
TRADERS TRUST COMPANY;

(I)       BORROWER SHALL HAVE DELIVERED EVIDENCE SATISFACTORY TO BANK THAT THE
INSURANCE POLICIES REQUIRED BY SECTION 6.5 HEREOF ARE IN FULL FORCE AND EFFECT,
TOGETHER WITH APPROPRIATE EVIDENCE SHOWING LOSS PAYABLE AND/OR ADDITIONAL
INSURED CLAUSES OR ENDORSEMENTS IN FAVOR OF BANK; AND

(J)       BORROWER SHALL HAVE PAID THE FEES AND BANK EXPENSES THEN DUE AS
SPECIFIED IN SECTION 2.4 HEREOF.


3.2          CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.  BANK’S OBLIGATIONS
TO MAKE EACH CREDIT EXTENSION, INCLUDING THE INITIAL CREDIT EXTENSION, IS
SUBJECT TO THE FOLLOWING:

(A)      EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.4, TIMELY RECEIPT OF AN
EXECUTED PAYMENT/ADVANCE FORM;  AND

(B)      THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE TRUE IN ALL
MATERIAL RESPECTS ON THE DATE OF THE PAYMENT/ADVANCE FORM AND ON THE FUNDING
DATE OF EACH CREDIT EXTENSION; PROVIDED, HOWEVER, THAT SUCH MATERIALITY
QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT
ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND
PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING
TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS
AS OF SUCH DATE, AND NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR RESULT FROM THE CREDIT EXTENSION.  EACH CREDIT EXTENSION IS
BORROWER’S REPRESENTATION AND WARRANTY ON THAT DATE THAT THE REPRESENTATIONS AND
WARRANTIES IN SECTION 5 REMAIN TRUE IN ALL MATERIAL RESPECTS; PROVIDED, HOWEVER,
THAT SUCH MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS
AND WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF; AND PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF SUCH DATE; AND

(C)      THERE HAS NOT BEEN A MATERIAL ADVERSE CHANGE.

5


--------------------------------------------------------------------------------





3.3          COVENANT TO DELIVER.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition to any Credit Extension.  Borrower expressly
agrees that the extension of a Credit Extension prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and any such extension in the absence of a required item
shall be in Bank’s sole discretion.


3.4          PROCEDURES FOR BORROWING.   SUBJECT TO THE PRIOR SATISFACTION OF
ALL OTHER APPLICABLE CONDITIONS TO THE MAKING OF AN ADVANCE SET FORTH IN THIS
AGREEMENT, TO OBTAIN AN ADVANCE, AGENT SHALL NOTIFY BANK (WHICH NOTICE SHALL BE
IRREVOCABLE) BY ELECTRONIC MAIL, FACSIMILE, OR TELEPHONE BY 12:00 NOON EASTERN
TIME ON THE FUNDING DATE OF THE ADVANCE.  TOGETHER WITH ANY SUCH ELECTRONIC OR
FACSIMILE NOTIFICATION, AGENT SHALL DELIVER TO BANK BY ELECTRONIC MAIL OR
FACSIMILE A COMPLETED PAYMENT/ADVANCE FORM EXECUTED BY A RESPONSIBLE OFFICER OR
HIS OR HER DESIGNEE.  BANK MAY RELY ON ANY TELEPHONE NOTICE GIVEN BY A PERSON
WHOM BANK BELIEVES IS A RESPONSIBLE OFFICER OR DESIGNEE.  BANK SHALL CREDIT
ADVANCES TO THE DESIGNATED DEPOSIT ACCOUNT.  BANK MAY MAKE ADVANCES UNDER THIS
AGREEMENT BASED ON INSTRUCTIONS FROM A RESPONSIBLE OFFICER OR HIS OR HER
DESIGNEE OR WITHOUT INSTRUCTIONS IF THE ADVANCES ARE NECESSARY TO MEET
OBLIGATIONS WHICH HAVE BECOME DUE.


4              CREATION OF SECURITY INTEREST


4.1          GRANT OF SECURITY INTEREST.  BORROWER HEREBY GRANTS BANK, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS, A CONTINUING
SECURITY INTEREST IN, AND PLEDGES TO BANK, THE COLLATERAL, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND
PRODUCTS THEREOF.  BORROWER REPRESENTS, WARRANTS, AND COVENANTS THAT THE
SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL TIMES CONTINUE TO BE A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL (SUBJECT ONLY TO
PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO BANK’S LIEN UNDER THIS
AGREEMENT).  IF BORROWER SHALL ACQUIRE A COMMERCIAL TORT CLAIM, BORROWER SHALL
PROMPTLY NOTIFY BANK IN A WRITING SIGNED BY BORROWER OF THE GENERAL DETAILS
THEREOF AND GRANT TO BANK IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE
PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK.

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF BANK
UNDER THE CODE.


5              REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:


5.1          DUE ORGANIZATION AND AUTHORIZATION.  BORROWER AND EACH OF ITS
SUBSIDIARIES ARE DULY EXISTING AND IN GOOD STANDING, AS REGISTERED ORGANIZATIONS
IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION AND ARE QUALIFIED AND LICENSED TO
DO BUSINESS AND ARE IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT OF
THEIR BUSINESS OR THEIR OWNERSHIP OF PROPERTY REQUIRES THAT THEY BE QUALIFIED
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.  IN CONNECTION WITH THIS
AGREEMENT, BORROWER HAS DELIVERED TO BANK A COMPLETED CERTIFICATE SIGNED BY
BORROWER (THE “PERFECTION CERTIFICATE”).  BORROWER REPRESENTS AND WARRANTS TO
BANK THAT (A) BORROWER’S EXACT LEGAL NAME IS THAT INDICATED ON THE PERFECTION
CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF; (B) BORROWER IS AN ORGANIZATION OF
THE TYPE AND IS ORGANIZED IN THE JURISDICTION SET FORTH IN THE PERFECTION
CERTIFICATE; (C) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S
ORGANIZATIONAL IDENTIFICATION NUMBER OR ACCURATELY STATES THAT BORROWER HAS
NONE; (D) THE PERFECTION CERTIFICATE ACCURATELY SETS FORTH BORROWER’S PLACE OF
BUSINESS, OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S
MAILING ADDRESS (IF DIFFERENT THAN ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER
(AND EACH OF ITS PREDECESSORS) HAS NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS
JURISDICTION OF FORMATION, ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY
ORGANIZATIONAL NUMBER ASSIGNED BY ITS JURISDICTION; AND (F) ALL OTHER
INFORMATION SET FORTH ON THE PERFECTION CERTIFICATE PERTAINING TO BORROWER AND
EACH OF ITS SUBSIDIARIES IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.  IF
BORROWER IS NOT NOW A REGISTERED ORGANIZATION BUT LATER BECOMES ONE, BORROWER
SHALL PROMPTLY NOTIFY BANK OF SUCH OCCURRENCE AND PROVIDE BANK WITH BORROWER’S
ORGANIZATIONAL IDENTIFICATION NUMBER.

6


--------------------------------------------------------------------------------




The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower’s business.


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE TO, HAS RIGHTS IN, AND THE
POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A
LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED LIENS. 
BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK, THE
DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO
BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS GIVEN BANK NOTICE AND
TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A PERFECTED SECURITY INTEREST
THEREIN.  THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF THE ACCOUNT
DEBTORS.


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT (X) AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE AND
(Y) EQUIPMENT OR INVENTORY IN THE POSSESSION OF THIRD PARTY CARRIERS IN THE
ORDINARY COURSE OF BUSINESS FOR DELIVERY TO BORROWER OR TO CUSTOMERS OF BORROWER
AND ITS SUBSIDIARIES. NONE OF THE COMPONENTS OF THE COLLATERAL SHALL BE
MAINTAINED AT LOCATIONS OTHER THAN AS PROVIDED IN THE PERFECTION CERTIFICATE OR
AS BORROWER HAS GIVEN BANK NOTICE PURSUANT TO SECTION 7.2.  IN THE EVENT THAT
BORROWER, AFTER THE DATE HEREOF, INTENDS TO STORE OR OTHERWISE DELIVER ANY
PORTION OF THE COLLATERAL TO A BAILEE, THEN BORROWER WILL FIRST RECEIVE THE
WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST EXECUTE AND DELIVER A BAILEE
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO BANK IN ITS SOLE DISCRETION.


ALL INVENTORY IS IN ALL MATERIAL RESPECTS OF GOOD AND MARKETABLE QUALITY, FREE
FROM MATERIAL DEFECTS.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property.  Borrower shall provide written notice to Bank within ten
(10) days of entering or becoming bound by any such license or agreement which
is reasonably likely to have a material impact on Borrower’s business or
financial condition (other than over-the-counter software that is commercially
available to the public).  Borrower shall take such steps as Bank requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for all such licenses or contract rights to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such license or agreement (such consent
or authorization may include a licensor’s agreement to a contingent assignment
of the license to Bank if Bank determines that is necessary in its good faith
judgment), whether now existing or entered into in the future.  Notwithstanding
the foregoing, the terms of the preceding sentence shall not apply to, and the
Collateral shall not include, license agreements solely for the use of
Intellectual Property of a third party, with respect to which license Borrower
is the licensee.


5.3          ACCOUNTS RECEIVABLE.  FOR ANY ELIGIBLE ACCOUNT IN ANY BORROWING
BASE CERTIFICATE, ALL STATEMENTS MADE AND ALL UNPAID BALANCES APPEARING IN ALL
INVOICES, INSTRUMENTS AND OTHER DOCUMENTS EVIDENCING SUCH ELIGIBLE ACCOUNTS ARE
AND SHALL BE TRUE AND CORRECT AND ALL SUCH INVOICES, INSTRUMENTS AND OTHER
DOCUMENTS, AND ALL OF BORROWER’S BOOKS ARE GENUINE AND IN ALL RESPECTS WHAT THEY
PURPORT TO BE.  ALL SALES AND OTHER TRANSACTIONS UNDERLYING OR GIVING RISE TO
EACH ELIGIBLE ACCOUNT SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS AND GOVERNMENTAL RULES AND REGULATIONS.  BORROWER HAS NO KNOWLEDGE OF ANY
ACTUAL OR IMMINENT INSOLVENCY PROCEEDING OF ANY ACCOUNT DEBTOR WHOSE ACCOUNTS
ARE AN ELIGIBLE ACCOUNT IN ANY BORROWING BASE CERTIFICATE.  TO THE BEST OF
BORROWER’S KNOWLEDGE, ALL SIGNATURES AND ENDORSEMENTS ON ALL DOCUMENTS,
INSTRUMENTS, AND AGREEMENTS RELATING TO ALL ELIGIBLE ACCOUNTS ARE GENUINE, AND
ALL SUCH DOCUMENTS, INSTRUMENTS AND AGREEMENTS ARE LEGALLY ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS.


5.4          LITIGATION.  EXCEPT AS DISCLOSED IN BORROWER’S REPORT OF FORM 10-K
FOR THE YEAR ENDED DECEMBER 31, 2005 AND, ASSUMING THE ACQUISITION EVENT OCCURS,
IN XENOGEN’S REPORT OF FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2005, THERE ARE
NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE RESPONSIBLE
OFFICERS, THREATENED IN WRITING BY OR AGAINST BORROWER OR ANY OF ITS
SUBSIDIARIES INVOLVING MORE THAN ONE MILLION DOLLARS ($1,000,000.00).


5.5          NO MATERIAL DEVIATION IN FINANCIAL STATEMENTS.  ALL CONSOLIDATED
FINANCIAL STATEMENTS FOR BORROWER AND ANY OF ITS SUBSIDIARIES DELIVERED TO BANK
FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL
CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS.  THERE HAS NOT BEEN
ANY MATERIAL

7


--------------------------------------------------------------------------------





DETERIORATION IN BORROWER’S CONSOLIDATED FINANCIAL CONDITION SINCE THE DATE OF
THE MOST RECENT FINANCIAL STATEMENTS SUBMITTED TO BANK.


5.6          SOLVENCY.  THE FAIR SALABLE VALUE OF BORROWER’S ASSETS (INCLUDING
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES;
BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN
THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS
THEY MATURE.


5.7          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT ACTIVITIES IN EXTENDING
CREDIT FOR MARGIN STOCK (UNDER REGULATIONS T AND U OF THE FEDERAL RESERVE BOARD
OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE FEDERAL
FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT VIOLATED ANY LAWS, ORDINANCES OR
RULES, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON ITS BUSINESS.  NONE OF BORROWER’S OR ANY OF ITS SUBSIDIARIES’
PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR ANY SUBSIDIARY OR, TO THE BEST
OF BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING, PRODUCING, STORING,
TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN LEGALLY.  BORROWER
AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS, APPROVALS AND
AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND GIVEN ALL NOTICES
TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE ITS BUSINESS AS
CURRENTLY CONDUCTED,  EXCEPT FOR SUCH CONSENTS, APPROVALS, AUTHORIZATIONS,
DECLARATIONS AND FILINGS THE FAILURE TO OBTAIN OR MAKE WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS OR OPERATIONS.


5.8          SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT OWN ANY STOCK,
PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED
INVESTMENTS.


5.9          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER HAS
TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND BORROWER AND ITS
SUBSIDIARIES HAVE TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES,
ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER.  BORROWER MAY DEFER
PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT BORROWER (A) IN GOOD FAITH
CONTESTS ITS OBLIGATION TO PAY THE TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND
DILIGENTLY INSTITUTED AND CONDUCTED, (B) NOTIFIES BANK IN WRITING OF THE
COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS, (C) POSTS
BONDS OR TAKES ANY OTHER STEPS REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY
LEVYING SUCH CONTESTED TAXES FROM OBTAINING A LIEN UPON ANY OF THE COLLATERAL
THAT IS OTHER THAN A “PERMITTED LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR
ADJUSTMENTS PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN
ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER IN THE AGGREGATE IN EXCESS
OF: (Y)  TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) PLUS (Z) THE LESSER OF
(I) TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) AND (II) THE AMOUNT OF
ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER IN CONNECTION WITH THE
CONTESTED TAXES SET FORTH ON SCHEDULE 5.9 ATTACHED HERETO. BORROWER HAS PAID ALL
AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED
COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT
WITHDRAWN FROM PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE
TERMINATION OF, OR PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO,
ANY SUCH PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF
BORROWER, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR
ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


5.10        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE CREDIT
EXTENSIONS SOLELY AS WORKING CAPITAL AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS (INCLUDING, WITHOUT LIMITATION, TO PAY AMOUNTS OWING TO BANK UNDER
THE XENOGEN CREDIT AGREEMENT FOLLOWING AN ACQUISITION EVENT) AND AS SET FORTH ON
SCHEDULE 5.10 ATTACHED HERETO, AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR
AGRICULTURAL PURPOSES.


5.11        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK, AS
OF THE DATE SUCH REPRESENTATIONS, WARRANTIES, OR OTHER STATEMENTS WERE MADE,
TAKEN TOGETHER WITH ALL SUCH WRITTEN CERTIFICATES AND WRITTEN STATEMENTS GIVEN
TO BANK, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS NOT MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE PROJECTIONS AND
FORECASTS PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE
ASSUMPTIONS ARE NOT VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR
PERIODS COVERED BY SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED
OR FORECASTED RESULTS).


6              AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

8


--------------------------------------------------------------------------------





6.1          GOVERNMENT COMPLIANCE.  MAINTAIN ITS AND ALL ITS SUBSIDIARIES’
LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE JURISDICTIONS OF FORMATION
AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH THE FAILURE TO SO
MAINTAIN EXISTENCE OF A SUBSIDIARY OR TO SO QUALIFY WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS OR OPERATIONS. 
BORROWER SHALL COMPLY, AND HAVE EACH SUBSIDIARY COMPLY, WITH ALL LAWS,
ORDINANCES AND REGULATIONS TO WHICH IT IS SUBJECT, THE NONCOMPLIANCE WITH WHICH
COULD HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.

(A)      DELIVER TO BANK:  (I) AS SOON AS AVAILABLE, BUT NO LATER THAN
FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH QUARTER, A COMPANY PREPARED
CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT COVERING CALIPER’S CONSOLIDATED
(INCLUDING EACH BORROWER AND ANY OTHER SUBSIDIARY OF CALIPER) OPERATIONS DURING
THE PERIOD CERTIFIED BY A RESPONSIBLE OFFICER AND IN A FORM ACCEPTABLE TO BANK;
(II) AS SOON AS AVAILABLE, BUT NO LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER
THE LAST DAY OF CALIPER’S FISCAL YEAR, CALIPER’S AUDITED CONSOLIDATED (INCLUDING
EACH BORROWER AND ANY OTHER SUBSIDIARY OF CALIPER) FINANCIAL STATEMENTS PREPARED
UNDER GAAP, CONSISTENTLY APPLIED, TOGETHER WITH AN UNQUALIFIED OPINION ON THE
FINANCIAL STATEMENTS FROM AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM
ACCEPTABLE TO BANK IN ITS REASONABLE DISCRETION; (III) WITHIN FIVE (5) DAYS OF
DELIVERY, COPIES OF ALL STATEMENTS, REPORTS AND NOTICES MADE AVAILABLE TO
BORROWER’S SECURITY HOLDERS OR TO ANY HOLDERS OF SUBORDINATED DEBT (IV) WITHIN
FIVE (5) DAYS OF FILING, ALL REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR A LINK THERETO ON CALIPER’S OR ANOTHER
WEBSITE ON THE INTERNET; (V) A PROMPT REPORT OF ANY LEGAL ACTIONS PENDING OR
THREATENED AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD RESULT IN
DAMAGES OR COSTS TO BORROWER OR ANY OF ITS SUBSIDIARIES OF ONE MILLION DOLLARS
($1,000,000.00) OR MORE; (VI) ANNUALLY, CALIPER’S CONSOLIDATED (INCLUDING EACH
BORROWER AND ANY OTHER SUBSIDIARY OF CALIPER) ANNUAL OPERATING BUDGET,
SUBSTANTIALLY AS PRESENTED TO THE BOARD; (VII) AS SOON AS AVAILABLE, BUT NO
LATER THAN FIFTEEN (15) DAYS AFTER THE LAST DAY OF EACH MONTH, A MONTHLY CASH
REPORT; AND (VIII) OTHER FINANCIAL INFORMATION REASONABLY REQUESTED BY BANK.

(B)      WITHIN THIRTY (30) DAYS AFTER THE LAST DAY OF EACH MONTH IN WHICH THE
BORROWER’S UNRESTRICTED CASH IS LESS THAN TWENTY MILLION DOLLARS
($20,000,000.00), AND ADVANCES ARE OUTSTANDING OR AN ADVANCE REQUEST HAS BEEN
MADE, DELIVER TO BANK A DULY COMPLETED BORROWING BASE CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER, WITH AGED LISTINGS OF ACCOUNTS RECEIVABLE (BY INVOICE
DATE).

(C)      WITHIN FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH QUARTER, DELIVER
TO BANK WITH THE QUARTERLY FINANCIAL STATEMENTS, A DULY COMPLETED COMPLIANCE
CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER SETTING FORTH CALCULATIONS SHOWING
COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN THIS AGREEMENT.

(D)      ALLOW BANK TO AUDIT BORROWER’S COLLATERAL AT BORROWER’S EXPENSE.  SUCH
AUDITS SHALL BE CONDUCTED NO MORE OFTEN THAN ONCE EVERY TWELVE (12) MONTHS
UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


6.3          INVENTORY; RETURNS.  KEEP ALL INVENTORY IN GOOD AND MARKETABLE
CONDITION, FREE FROM MATERIAL DEFECTS.  RETURNS AND ALLOWANCES BETWEEN BORROWER
AND ITS ACCOUNT DEBTORS SHALL FOLLOW BORROWER’S CUSTOMARY PRACTICES.  BORROWER
MUST PROMPTLY NOTIFY BANK OF ALL RETURNS, RECOVERIES, DISPUTES AND CLAIMS THAT
INVOLVE MORE THAN ONE MILLION DOLLARS ($1,000,000).


6.4          TAXES; PENSIONS.  MAKE, AND CAUSE EACH OF ITS SUBSIDIARIES TO MAKE,
TIMELY PAYMENT OF ALL FOREIGN, FEDERAL, STATE, AND LOCAL TAXES OR ASSESSMENTS
(OTHER THAN TAXES AND ASSESSMENTS WHICH BORROWER IS CONTESTING PURSUANT TO THE
TERMS OF SECTION 5.9 HEREOF) AND SHALL DELIVER TO BANK, ON DEMAND, APPROPRIATE
CERTIFICATES ATTESTING TO SUCH PAYMENTS, AND PAY ALL AMOUNTS NECESSARY TO FUND
ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION PLANS IN
ACCORDANCE WITH THEIR TERMS.


6.5          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION AND AS
BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES HAVING A MINIMUM AM BEST RATING OF A-, AND IN AMOUNTS THAT ARE
COMMERCIALLY REASONABLE.  ALL PROPERTY POLICIES SHALL HAVE A LENDER’S LOSS
PAYABLE ENDORSEMENT SHOWING BANK AS LENDER LOSS PAYEE, AND ALL LIABILITY
POLICIES SHALL SHOW, OR HAVE ENDORSEMENTS SHOWING, BANK AS AN ADDITIONAL
INSURED.  ALL POLICIES (OR THE LOSS PAYABLE AND ADDITIONAL INSURED ENDORSEMENTS)
SHALL PROVIDE THAT THE INSURER MUST GIVE BANK AT LEAST THIRTY (30) DAYS NOTICE
BEFORE CANCELING ITS POLICY.  AT BANK’S REQUEST, BORROWER SHALL DELIVER
CERTIFIED COPIES OF POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.  PROCEEDS
PAYABLE UNDER ANY POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT
OF THE OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, (A) SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND

9


--------------------------------------------------------------------------------





IS CONTINUING, BORROWER SHALL HAVE THE OPTION OF APPLYING THE PROCEEDS OF ANY
CASUALTY POLICY UP TO $250,000, IN THE AGGREGATE, TOWARD THE REPLACEMENT OR
REPAIR OF DESTROYED OR DAMAGED PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR
REPAIRED PROPERTY (I) SHALL BE OF EQUAL OR LIKE VALUE AS THE REPLACED OR
REPAIRED COLLATERAL AND (II) SHALL BE DEEMED COLLATERAL IN WHICH BANK HAS BEEN
GRANTED A FIRST PRIORITY SECURITY INTEREST, AND (B) AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH
CASUALTY POLICY SHALL, AT THE OPTION OF BANK, BE PAYABLE TO BANK ON ACCOUNT OF
THE OBLIGATIONS.   IF BORROWER FAILS TO OBTAIN INSURANCE AS REQUIRED UNDER THIS
SECTION 6.5 OR TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED PROOF OF PAYMENT TO
THIRD PERSONS AND BANK, BANK MAY MAKE ALL OR PART OF SUCH PAYMENT OR OBTAIN SUCH
INSURANCE POLICIES REQUIRED IN THIS SECTION 6.5, AND TAKE ANY ACTION UNDER THE
POLICIES BANK DEEMS PRUDENT.


6.6          OPERATING ACCOUNTS.

(A)      MAINTAIN ITS AND ITS SUBSIDIARIES’ DEPOSITORY, OPERATING AND SECURITIES
ACCOUNTS WITH BANK AND BANK’S AFFILIATES, WITH THE EXCEPTION OF UP TO THIRTY
PERCENT (30.0%) OF ALL OF BORROWER’S ACCOUNTS REQUIRED TO BE MAINTAINED IN THE
ORDINARY COURSE OF BUSINESS OUTSIDE OF THE U.S.  ANY GUARANTOR SHALL MAINTAIN
ALL DEPOSITORY, OPERATING AND SECURITIES ACCOUNTS WITH BANK, OR SVB SECURITIES.

(B)      PROVIDE BANK FIVE (5) DAYS PRIOR WRITTEN NOTICE BEFORE ESTABLISHING ANY
COLLATERAL ACCOUNT AT OR WITH ANY BANK OR FINANCIAL INSTITUTION OTHER THAN BANK
OR ITS AFFILIATES.  IN ADDITION, FOR EACH COLLATERAL ACCOUNT THAT BORROWER AT
ANY TIME MAINTAINS, BORROWER SHALL CAUSE THE APPLICABLE BANK OR FINANCIAL
INSTITUTION (OTHER THAN BANK) AT OR WITH WHICH ANY COLLATERAL ACCOUNT IS
MAINTAINED TO EXECUTE AND DELIVER A CONTROL AGREEMENT OR OTHER APPROPRIATE
INSTRUMENT WITH RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT BANK’S LIEN IN
SUCH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER.  THE PROVISIONS
OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT ACCOUNTS EXCLUSIVELY USED
FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR
FOR THE BENEFIT OF BORROWER’S EMPLOYEES AND IDENTIFIED TO BANK BY BORROWER AS
SUCH.


6.7          FINANCIAL COVENANTS.

Borrower shall maintain at all times, to be tested as of the last day of each
quarter:

(a)           Adjusted Quick Ratio.  A ratio of Quick Assets to Quick
Liabilities of at least 1.25 to 1.0; and

(b)           Minimum EBITDA-Cap Ex.  Borrower’s EBITDA minus its capital
expenditures, (“EBITDA-Cap Ex”) for the two (2) quarter period ending with each
quarter, shall be in an amount equal to: (i) losses not greater than (x) Seven
Million Dollars ($7,000,000.00) for the quarter ending September 30, 2006; (y)
Six Million Dollars ($6,000,000.00) for the quarters ending December 31, 2006,
March 31, 2007, and June 30, 2007; and (z) Three Million Dollars ($3,000,000.00)
for the quarter ending September 30, 2007; and (ii) at least Zero Dollars
($0.00) for the quarter ending December 31, 2007, and as of the last day of each
quarter thereafter.


6.8          LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING
THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK, WITHOUT
EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND BORROWER’S
BOOKS AND RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY NECESSARY TO
PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED BY OR AGAINST
BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


6.9          CO-BORROWER. WITHIN FIFTEEN (15) DAYS AFTER THE OCCURRENCE OF THE
ACQUISITION EVENT, BORROWER SHALL CAUSE XBC AND CALIPER HOLDINGS, INC.
(SUCCESSOR BY MERGER OF XENOGEN) (“HOLDINGS”) TO BECOME A CO-BORROWERS UNDER
THIS AGREEMENT, PURSUANT TO DOCUMENTATION ACCEPTABLE TO BANK IN BANK’S SOLE
DISCRETION. IN CONNECTION THEREWITH, BORROWER SHALL PROVIDE BANK WITH AUTHORITY
DOCUMENTS ACCEPTABLE TO BANK, INCLUDING, WITHOUT LIMITATION, AN
AUTHORITY/ENFORCEABILITY OPINION FROM XBC AND HOLDINGS’ COUNSEL, A CERTIFICATE
FROM THE OHIO SECRETARY OF STATE CERTIFYING THAT XBC IS A VALIDLY EXISTING OHIO
CORPORATION, AND IS IN GOOD STANDING IN THE STATE OF OHIO, AND A CERTIFICATE
FROM THE DELAWARE SECRETARY OF STATE CERTIFYING THAT HOLDINGS IS A VALIDLY
EXISTING DELAWARE CORPORATION, AND IS IN GOOD STANDING IN THE STATE OF DELAWARE.


6.10        FURTHER ASSURANCES.  BORROWER SHALL EXECUTE ANY FURTHER INSTRUMENTS
AND TAKE FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE
BANK’S LIEN IN THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT.

10


--------------------------------------------------------------------------------





7              NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent,
which shall not be unreasonably withheld or delayed:


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (COLLECTIVELY, “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO TRANSFER,
ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR TRANSFERS (A) OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (B) OF WORN-OUT OR OBSOLETE
EQUIPMENT; (C) EQUIPMENT AND INTELLECTUAL PROPERTY NO LONGER NECESSARY OR USEFUL
IN THE CONDUCT OF BORROWER’S BUSINESS, UP TO A MAXIMUM AGGREGATE AMOUNT OF ONE
MILLION DOLLARS ($1,000,000.00) PER ANNUM; (D) IN CONNECTION WITH PERMITTED
LIENS AND PERMITTED INVESTMENTS; (E) OF LICENSES FOR THE USE OF THE PROPERTY OF
BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; AND (F)
CROSS-LICENSES ENTERED INTO IN THE SETTLEMENT OF LITIGATION OR THREATENED OR
POTENTIAL LITIGATION AND CONSISTENT WITH BORROWER’S PAST PRACTICES.


7.2          CHANGES IN BUSINESS, MANAGEMENT, OWNERSHIP, OR BUSINESS LOCATIONS. 
(A) ENGAGE IN OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY BUSINESS OTHER
THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND SUCH SUBSIDIARY, AS
APPLICABLE, OR REASONABLY RELATED THERETO; (B) LIQUIDATE OR DISSOLVE; OR (C)
ENTER INTO ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS IN WHICH THE
STOCKHOLDERS OF BORROWER IMMEDIATELY PRIOR TO THE FIRST SUCH TRANSACTION OWN
LESS THAN 51% OF THE VOTING STOCK OF BORROWER IMMEDIATELY AFTER GIVING EFFECT TO
SUCH TRANSACTION OR RELATED SERIES OF SUCH TRANSACTIONS (OTHER THAN BY THE SALE
OF BORROWER’S EQUITY SECURITIES IN A PUBLIC OFFERING OR TO VENTURE CAPITAL
INVESTORS SO LONG AS BORROWER IDENTIFIES TO BANK THE VENTURE CAPITAL INVESTORS
PRIOR TO THE CLOSING OF THE TRANSACTION).  BORROWER SHALL NOT, WITHOUT AT LEAST
TEN (10) DAYS PRIOR WRITTEN NOTICE TO BANK: (1) ADD ANY NEW OFFICES OR BUSINESS
LOCATIONS AT WHICH ANY MATERIAL AMOUNT OF INVENTORY OR EQUIPMENT WILL BE
LOCATED, (2) CHANGE ITS JURISDICTION OF ORGANIZATION, (3) CHANGE ITS
ORGANIZATIONAL STRUCTURE OR TYPE, (4) CHANGE ITS LEGAL NAME, OR (5) CHANGE ANY
ORGANIZATIONAL NUMBER (IF ANY) ASSIGNED BY ITS JURISDICTION OF ORGANIZATION.


7.3          MERGERS OR ACQUISITIONS.  WITHOUT BANK’S PRIOR WRITTEN CONSENT,
WHICH SHALL NOT BE UNREASONABLY WITHHELD, MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY OTHER PERSON, OR ACQUIRE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE
CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON, EXCEPT (I) THE ACQUISITION OF
XENOGEN PURSUANT TO THE CALIPER/XENOGEN MERGER AGREEMENT, (II) WHERE (A) THE
AGGREGATE PURCHASE PRICE OR OTHER CONSIDERATION FOR SUCH TRANSACTIONS DOES NOT
EXCEED $5,000,000.00, IN THE CASE OF A CASH TRANSACTION OR $15,000,000.00 IN THE
CASE OF A STOCK TRANSACTION, (B) NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM THE CONSUMMATION OF SUCH TRANSACTION DURING THE
TERM OF THIS AGREEMENT, AND (C) BORROWER IS THE SURVIVING ENTITY AFTER SUCH
TRANSACTION OR IS THE PARENT COMPANY OF THE SURVIVING ENTITY AFTER SUCH
TRANSACTION, AND (III) A SUBSIDIARY MAY MERGE OR CONSOLIDATE INTO ANOTHER
SUBSIDIARY OR INTO BORROWER


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


7.5          ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN ON ANY OF ITS
PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE SALE OF
ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR PERMITTED
LIENS, OR PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST PRIORITY SECURITY
INTEREST GRANTED HEREIN, OR ENTER INTO ANY AGREEMENT, DOCUMENT, INSTRUMENT OR
OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH ANY PERSON WHICH
DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF PROHIBITING BORROWER FROM
ASSIGNING, MORTGAGING, PLEDGING, GRANTING A SECURITY INTEREST IN OR UPON, OR
ENCUMBERING ANY OF BORROWER’S INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE
PERMITTED IN SECTION 7.1 HEREOF AND THE DEFINITION OF “PERMITTED LIEN” HEREIN.


7.6          MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN ANY COLLATERAL
ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.6.(B) HEREOF.


7.7          DISTRIBUTIONS; INVESTMENTS.  (A) DIRECTLY OR INDIRECTLY MAKE ANY
INVESTMENT OTHER THAN PERMITTED INVESTMENTS, OR PERMIT ANY OF ITS SUBSIDIARIES
TO DO SO; OR (B) PAY ANY DIVIDENDS OR MAKE ANY DISTRIBUTION OR PAYMENT OR
REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK, OTHER THAN ANY INVESTMENTS OR
REDEMPTIONS, RETIREMENTS OR PURCHASES OF CAPITAL STOCK THAT IN THE AGGREGATE
EXCEED ONE MILLION DOLLARS ($1,000,000.00) DURING ANY PERIOD OF TWELVE (12)
CONSECUTIVE MONTHS.


7.8          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER, EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S

11


--------------------------------------------------------------------------------





BUSINESS, UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER
THAN WOULD BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED
PERSON.


7.9          SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY PAYMENT ON ANY
SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR,
OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT, OR
(B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT WHICH
WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE SUBORDINATION THEREOF
TO OBLIGATIONS OWED TO BANK.


7.10        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940 OR
UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO PURCHASE OR
CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT EXTENSION FOR THAT
PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A
REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA, TO OCCUR; FAIL
TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY OTHER LAW OR
REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO
SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM PARTICIPATION IN, PERMIT
PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE OCCURRENCE OF ANY OTHER EVENT
WITH RESPECT TO, ANY PRESENT PENSION, PROFIT SHARING AND DEFERRED COMPENSATION
PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF BORROWER,
INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR ITS
SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


8              EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE ANY PAYMENT OF
PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR (B) PAY ANY
OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH OBLIGATIONS ARE DUE
AND PAYABLE (WHICH THREE DAY GRACE PERIOD WILL NOT APPLY TO PAYMENTS DUE ON THE
MATURITY DATE).  DURING THE CURE PERIOD, THE FAILURE TO CURE THE PAYMENT DEFAULT
IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE MADE DURING THE CURE
PERIOD);


8.2          COVENANT DEFAULT.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.6,
6.7 or violates any covenant in Section 7; or


(B) BORROWER FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, ANY
LOAN DOCUMENTS, AND AS TO ANY DEFAULT (OTHER THAN THOSE SPECIFIED IN THIS
SECTION 8) UNDER SUCH OTHER TERM, PROVISION, CONDITION, COVENANT OR AGREEMENT
THAT CAN BE CURED, HAS FAILED TO CURE THE DEFAULT WITHIN TEN (10) DAYS AFTER THE
OCCURRENCE THEREOF; PROVIDED, HOWEVER, THAT IF THE DEFAULT CANNOT BY ITS NATURE
BE CURED WITHIN THE TEN (10) DAY PERIOD OR CANNOT AFTER DILIGENT ATTEMPTS BY
BORROWER BE CURED WITHIN SUCH TEN (10) DAY PERIOD, AND SUCH DEFAULT IS LIKELY TO
BE CURED WITHIN A REASONABLE TIME, THEN BORROWER SHALL HAVE AN ADDITIONAL PERIOD
(WHICH SHALL NOT IN ANY CASE EXCEED THIRTY (30) DAYS) TO ATTEMPT TO CURE SUCH
DEFAULT, AND WITHIN SUCH REASONABLE TIME PERIOD THE FAILURE TO CURE THE DEFAULT
SHALL NOT BE DEEMED AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSIONS SHALL BE MADE
DURING SUCH CURE PERIOD).  GRACE PERIODS PROVIDED UNDER THIS SECTION SHALL NOT
APPLY, AMONG OTHER THINGS, TO FINANCIAL COVENANTS OR ANY OTHER COVENANTS SET
FORTH IN SUBSECTION (A) ABOVE;


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


8.4          ATTACHMENT.  (A) ANY MATERIAL PORTION OF BORROWER’S ASSETS IS
ATTACHED, SEIZED, LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR RECEIVER
AND THE ATTACHMENT, SEIZURE OR LEVY IS NOT REMOVED IN TEN (10) DAYS; (B) THE
SERVICE OF PROCESS UPON BANK ( OR BANK’S AFFILIATE) SEEKING TO ATTACH, BY
TRUSTEE OR SIMILAR PROCESS, ANY FUNDS OF, OR OF ANY ENTITY UNDER CONTROL OF
BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT WITH THE BANK; (C) BORROWER IS
ENJOINED, RESTRAINED, OR PREVENTED BY COURT ORDER FROM CONDUCTING A MATERIAL
PART OF ITS BUSINESS; (D) A JUDGMENT OR OTHER CLAIM IN EXCESS OF ONE MILLION
DOLLARS ($1,000,000.00) BECOMES A LIEN ON ANY OF BORROWER’S ASSETS; OR (E) A
NOTICE OF LIEN, LEVY, OR ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S ASSETS BY
ANY GOVERNMENT AGENCY AND NOT PAID WITHIN TEN (10) DAYS AFTER BORROWER RECEIVES
NOTICE.  THESE ARE NOT EVENTS OF DEFAULT IF STAYED OR IF A BOND IS POSTED
PENDING CONTEST BY BORROWER (BUT NO CREDIT EXTENSIONS SHALL BE MADE DURING THE
CURE PERIOD);

12


--------------------------------------------------------------------------------



8.5          INSOLVENCY (A) BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING TRADE
DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER BEGINS AN
INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN AGAINST BORROWER
AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS (BUT NO CREDIT
EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN CLAUSE (A)
EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


8.6          OTHER AGREEMENTS.  THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER OR ANY GUARANTOR IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN
A RIGHT BY SUCH THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, WHICH RESULTS
IN THE ACCELERATION OF THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS
OF ONE MILLION DOLLARS ($1,000,000.00) OR THAT COULD HAVE A MATERIAL ADVERSE
EFFECT ON BORROWER’S BUSINESS;


8.7          JUDGMENTS.  A JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN AN
AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST ONE MILLION DOLLARS
($1,000,000.00) (NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE) SHALL BE
RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED AND UNSTAYED FOR A PERIOD
OF THIRTY (30) DAYS AFTER THE ENTRY THEREOF (PROVIDED THAT NO CREDIT EXTENSIONS
WILL BE MADE PRIOR TO THE SATISFACTION OR STAY OF SUCH JUDGMENT);


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT NOW OR LATER IN THIS
AGREEMENT, ANY LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO BANK OR TO INDUCE
BANK TO ENTER THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH REPRESENTATION,
WARRANTY, OR OTHER STATEMENT IS INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;


8.9          SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS
SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF SUCH AGREEMENT.


9              BANK’S RIGHTS AND REMEDIES


9.1          RIGHTS AND REMEDIES.  WHILE AN EVENT OF DEFAULT OCCURS AND
CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING:

(A)      DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN EVENT OF
DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY DUE AND
PAYABLE WITHOUT ANY ACTION BY BANK);

(B)      STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT UNDER
THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

(C)      DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN AMOUNT EQUAL TO
THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS COLLATERAL
SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS OF CREDIT,
AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND (II) PAY IN
ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE OVER THE
REMAINING TERM OF ANY LETTERS OF CREDIT;

(D)      SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS FOR
AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE, NOTIFY ANY
PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS, AND
VERIFY THE AMOUNT OF SUCH ACCOUNT;

(E)      MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR REASONABLE
TO PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE COLLATERAL. 
BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT AVAILABLE AS
BANK DESIGNATES.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS LOCATED, TAKE
AND MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY, PURCHASE,
CONTEST, OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS
SECURITY INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A LICENSE
TO ENTER AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE, TO EXERCISE ANY OF
BANK’S RIGHTS OR REMEDIES;

(F)       APPLY TO THE OBLIGATIONS ANY (I) BALANCES AND DEPOSITS OF BORROWER IT
HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR THE ACCOUNT
OF BORROWER;

(G)      SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE FOR
SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES,

13


--------------------------------------------------------------------------------




TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER, OR ANY SIMILAR PROPERTY AS IT
PERTAINS TO THE COLLATERAL, IN COMPLETING PRODUCTION OF, ADVERTISING FOR SALE,
AND SELLING ANY COLLATERAL AND, IN CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS
UNDER THIS SECTION, BORROWER’S RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE
AGREEMENTS INURE TO BANK’S BENEFIT;

(H)      PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER A
NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

(I)       DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

(J)       EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).


9.2          POWER OF ATTORNEY.  BORROWER HEREBY IRREVOCABLY APPOINTS BANK AS
ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE BORROWER’S NAME ON ANY
CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN BORROWER’S NAME ON ANY
INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS AGAINST ACCOUNT DEBTORS; (C)
SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE ACCOUNTS DIRECTLY WITH ACCOUNT
DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES REASONABLE; (D) MAKE, SETTLE,
AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE POLICIES; (E) PAY, CONTEST OR
SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST, AND ADVERSE CLAIM IN OR
TO THE COLLATERAL, OR ANY JUDGMENT BASED THEREON, OR OTHERWISE TAKE ANY ACTION
TO TERMINATE OR DISCHARGE THE SAME; AND (F) TRANSFER THE COLLATERAL INTO THE
NAME OF BANK OR A THIRD PARTY AS THE CODE PERMITS.  BORROWER HEREBY APPOINTS
BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN BORROWER’S NAME ON ANY DOCUMENTS
NECESSARY TO PERFECT OR CONTINUE THE PERFECTION OF BANK’S SECURITY INTEREST IN
THE COLLATERAL REGARDLESS OF WHETHER AN EVENT OF DEFAULT HAS OCCURRED UNTIL ALL
OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND BANK IS UNDER NO FURTHER OBLIGATION
TO MAKE CREDIT EXTENSIONS HEREUNDER.  BANK’S FOREGOING APPOINTMENT AS BORROWER’S
ATTORNEY IN FACT, AND ALL OF BANK’S RIGHTS AND POWERS, COUPLED WITH AN INTEREST,
ARE IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED AND
BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS TERMINATES.


9.3          ACCOUNTS VERIFICATION; COLLECTION.  IN THE EVENT THAT AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY NOTIFY ANY PERSON OWING
BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS AND VERIFY THE AMOUNT
OF SUCH ACCOUNT.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, ANY AMOUNTS
RECEIVED BY BORROWER SHALL BE HELD IN TRUST BY BORROWER FOR BANK, AND, IF
REQUESTED BY BANK, BORROWER SHALL IMMEDIATELY DELIVER SUCH RECEIPTS TO BANK IN
THE FORM RECEIVED FROM THE ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT.


9.4          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN THE INSURANCE
CALLED FOR BY SECTION 6.5 OR FAILS TO PAY ANY PREMIUM THEREON OR FAILS TO PAY
ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND
ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE,
BEARING INTEREST AT THE THEN HIGHEST APPLICABLE RATE, AND SECURED BY THE
COLLATERAL.  BANK WILL MAKE REASONABLE EFFORTS TO PROVIDE BORROWER WITH NOTICE
OF BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS OBTAINED OR WITHIN A
REASONABLE TIME THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED AN AGREEMENT TO MAKE
SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT OF DEFAULT.


9.5          APPLICATION OF PAYMENTS AND PROCEEDS.  UNLESS AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BANK SHALL APPLY ANY FUNDS IN ITS POSSESSION,
WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, OR PROCEEDS REALIZED AS THE
RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE COLLATERAL,
FIRST, TO BANK EXPENSES, INCLUDING WITHOUT LIMITATION, THE REASONABLE COSTS,
EXPENSES, LIABILITIES, OBLIGATIONS AND ATTORNEYS’ FEES INCURRED BY BANK IN THE
EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT; SECOND, TO THE INTEREST DUE UPON
ANY OF THE OBLIGATIONS; AND THIRD, TO THE PRINCIPAL OF THE OBLIGATIONS AND ANY
APPLICABLE FEES AND OTHER CHARGES, IN SUCH ORDER AS BANK SHALL DETERMINE IN ITS
SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER OR OTHER PERSONS LEGALLY
ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR ANY DEFICIENCY.  IF
AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BANK MAY APPLY ANY FUNDS IN
ITS POSSESSION, WHETHER FROM BORROWER ACCOUNT BALANCES, PAYMENTS, PROCEEDS
REALIZED AS THE RESULT OF ANY COLLECTION OF ACCOUNTS OR OTHER DISPOSITION OF THE
COLLATERAL, OR OTHERWISE, TO THE OBLIGATIONS IN SUCH ORDER AS BANK SHALL
DETERMINE IN ITS SOLE DISCRETION.  ANY SURPLUS SHALL BE PAID TO BORROWER OR
OTHER PERSONS LEGALLY ENTITLED THERETO; BORROWER SHALL REMAIN LIABLE TO BANK FOR
ANY DEFICIENCY.  IF BANK, IN ITS GOOD FAITH BUSINESS JUDGMENT, DIRECTLY OR
INDIRECTLY ENTERS INTO A DEFERRED PAYMENT OR OTHER CREDIT TRANSACTION WITH ANY
PURCHASER AT ANY SALE OF COLLATERAL, BANK SHALL HAVE THE OPTION, EXERCISABLE AT
ANY TIME, OF EITHER REDUCING THE

14


--------------------------------------------------------------------------------





OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE PURCHASE PRICE OR DEFERRING THE
REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL RECEIPT BY BANK OF CASH THEREFOR.


9.6          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE COLLATERAL IN THE
POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE LIABLE OR RESPONSIBLE
FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE TO THE
COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL; OR (D) ANY ACT OR
DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER PERSON.  BORROWER BEARS
ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL.


9.7          NO WAIVER; REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR
TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY
RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR
THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND
THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS
GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE
CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. 
BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


9.8          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.


10           NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

If to Borrower:

Caliper Life Sciences, Inc.

 

 

68 Elm Street

 

 

Hopkinton, Massachusetts 01748

 

 

Attn: Thomas Higgins, Chief Financial Officer

 

 

Fax: (508) 497-2726

 

 

Email:  Thomas.Higgins@caliperls.com

 

 

 

 

with a copy to:

Caliper Life Sciences, Inc.

 

 

650 Fairchild Drive

 

 

Mountain View, CA 94043-2234

 

 

Attn: Steve Creager, General Counsel

 

 

Fax: (650) 623-0505

 

 

Email: Stephen.Creager@caliperls.com

 

 

 

 

If to Bank:

Silicon Valley Bank

 

 

One Newton Executive Park, Suite 200

 

 

2221 Washington Street

 

 

Newton, Massachusetts 02462

 

 

Attn:  Mr. Tom Davies

 

 

Fax:  (617) 939-5973

 

 

Email: tdavies@svb.com

 

 

15


--------------------------------------------------------------------------------




 

with a copy to:

Riemer & Braunstein LLP

 

 

Three Center Plaza

 

 

Boston, Massachusetts 02108

 

 

Attn: David A. Ephraim, Esquire

 

 

Fax: (617) 880-3456

 

 

Email: DEphraim@riemerlaw.com

 

 


11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Massachusetts law governs the Loan Documents (other than the Securities Account
Control Agreements dated as of the Effective Date executed by, among others,
Bank and each Borrower) without regard to principles of conflicts of law. 
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Massachusetts; provided, however, that if for any reason Bank
cannot avail itself of such courts in the Commonwealth of Massachusetts,
Borrower accepts jurisdiction of the courts and venue in Santa Clara County,
California.  NOTWITHSTANDING THE FOREGOING, BANK SHALL HAVE THE RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE
ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS
PROPERTY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


12           GENERAL PROVISIONS


12.1        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION).  BANK
HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


12.2        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK HARMLESS AGAINST:  (A) ALL OBLIGATIONS,
DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OTHER
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS;
AND (B) ALL LOSSES OR BANK EXPENSES INCURRED, OR PAID BY BANK FROM, FOLLOWING,
OR ARISING FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED
BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


12.3        LIMITATION OF ACTIONS.  ANY CLAIM OR CAUSE OF ACTION BY BORROWER
AGAINST BANK, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ACCOUNTANTS,
ATTORNEYS, OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING BANK BASED UPON,
ARISING FROM, OR RELATING TO THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY OTHER TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING HERETO OR
THERETO, OR ANY OTHER MATTER, CAUSE OR THING WHATSOEVER, OCCURRED, DONE, OMITTED
OR SUFFERED TO BE DONE BY BANK, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ACCOUNTANTS OR ATTORNEYS, SHALL BE BARRED UNLESS ASSERTED BY BORROWER BY THE
COMMENCEMENT OF AN ACTION OR PROCEEDING IN A COURT OF COMPETENT JURISDICTION BY
(A) THE FILING OF A COMPLAINT WITHIN ONE YEAR FROM THE EARLIER OF (I) THE DATE
ANY OF BORROWER’S OFFICER OR DIRECTORS HAD KNOWLEDGE OF THE FIRST ACT, THE
OCCURRENCE OR OMISSION UPON WHICH SUCH CLAIM OR CAUSE OF ACTION, OR ANY PART
THEREOF, IS BASED, OR (II) THE DATE THIS AGREEMENT IS TERMINATED, AND (B) THE
SERVICE OF A SUMMONS AND COMPLAINT ON AN OFFICER OF BANK, OR ON ANY OTHER PERSON
AUTHORIZED TO ACCEPT SERVICE ON BEHALF OF BANK, WITHIN THIRTY (30) DAYS
THEREAFTER.  BORROWER AGREES THAT SUCH ONE-YEAR PERIOD IS A REASONABLE AND
SUFFICIENT TIME FOR BORROWER TO INVESTIGATE AND ACT UPON ANY SUCH CLAIM OR CAUSE
OF ACTION.  THE ONE-YEAR PERIOD PROVIDED HEREIN SHALL NOT BE WAIVED, TOLLED, OR
EXTENDED EXCEPT BY THE WRITTEN CONSENT OF BANK IN ITS SOLE DISCRETION.  THIS
PROVISION SHALL SURVIVE ANY TERMINATION OF THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

16


--------------------------------------------------------------------------------





12.4        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


12.5        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


12.6        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS AGREEMENT
AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER
AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN DOCUMENTS MERGE
INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


12.7        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


12.8        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED
PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY
OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE
TERMINATION OF THIS AGREEMENT) HAVE BEEN SATISFIED.  THE OBLIGATION OF BORROWER
IN SECTION 12.2 TO INDEMNIFY BANK SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS
WITH RESPECT TO SUCH CLAIM OR CAUSE OF ACTION SHALL HAVE RUN.


12.9        CONFIDENTIALITY.  IN HANDLING ANY CONFIDENTIAL INFORMATION, BANK
SHALL EXERCISE THE SAME DEGREE OF CARE THAT IT EXERCISES FOR ITS OWN PROPRIETARY
INFORMATION, BUT DISCLOSURE OF INFORMATION MAY BE MADE: (A) TO BANK’S
SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE TRANSFEREES OR PURCHASERS OF ANY
INTEREST IN THE CREDIT EXTENSIONS (PROVIDED, HOWEVER, BANK SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PROSPECTIVE TRANSFEREE’S OR
PURCHASER’S AGREEMENT TO THE TERMS OF THIS PROVISION); (C) AS REQUIRED BY LAW,
REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO BANK’S REGULATORS OR AS OTHERWISE
REQUIRED IN CONNECTION WITH BANK’S EXAMINATION OR AUDIT; AND (E) AS BANK
CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THIS AGREEMENT.  CONFIDENTIAL
INFORMATION DOES NOT INCLUDE INFORMATION THAT EITHER: (I) IS IN THE PUBLIC
DOMAIN OR IN BANK’S POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE
PUBLIC DOMAIN AFTER DISCLOSURE TO BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD
PARTY, IF BANK DOES NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING
THE INFORMATION.


12.10      RIGHT OF SET OFF.   BORROWER HEREBY GRANTS TO BANK, A LIEN, SECURITY
INTEREST AND RIGHT OF SET OFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER
NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS,
COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY LIABILITY OR OBLIGATION OF BORROWER EVEN THOUGH UNMATURED AND REGARDLESS OF
THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


12.11      BORROWER LIABILITY.  AS DETAILED IN ARTICLE 1, EACH BORROWER HAS
APPOINTED CALIPER AS AGENT FOR EACH BORROWER FOR ALL PURPOSES HEREUNDER,
INCLUDING WITH RESPECT TO REQUESTING CREDIT EXTENSIONS HEREUNDER.  EACH BORROWER
HEREUNDER SHALL BE OBLIGATED TO REPAY ALL CREDIT EXTENSIONS MADE HEREUNDER,
REGARDLESS OF WHICH BORROWER ACTUALLY RECEIVES SAID CREDIT EXTENSION, AS IF EACH
BORROWER HEREUNDER DIRECTLY RECEIVED ALL CREDIT EXTENSIONS.  EACH BORROWER
WAIVES ANY SURETYSHIP DEFENSES AVAILABLE TO IT UNDER THE CODE OR ANY OTHER
APPLICABLE LAW.  EACH BORROWER WAIVES ANY RIGHT TO REQUIRE BANK TO: (I) PROCEED
AGAINST ANY BORROWER OR ANY OTHER PERSON; (II) PROCEED AGAINST OR EXHAUST ANY
SECURITY; OR (III) PURSUE ANY OTHER REMEDY.  BANK MAY EXERCISE OR NOT EXERCISE
ANY RIGHT OR REMEDY IT HAS AGAINST ANY BORROWER OR ANY SECURITY IT HOLDS
(INCLUDING THE RIGHT TO FORECLOSE BY JUDICIAL OR NON-JUDICIAL SALE) WITHOUT
AFFECTING ANY BORROWER’S LIABILITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT OR OTHER RELATED DOCUMENT, EACH BORROWER IRREVOCABLY WAIVES ALL RIGHTS
THAT IT MAY HAVE AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW
SUBROGATING BORROWER TO THE RIGHTS OF BANK UNDER THIS AGREEMENT) TO SEEK
CONTRIBUTION, INDEMNIFICATION OR ANY OTHER FORM OF REIMBURSEMENT FROM ANY OTHER
BORROWER, OR ANY OTHER PERSON NOW OR HEREAFTER PRIMARILY OR SECONDARILY LIABLE
FOR ANY OF THE OBLIGATIONS, FOR ANY PAYMENT MADE BY BORROWER WITH RESPECT TO THE
OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE AND ALL RIGHTS THAT
IT MIGHT HAVE TO BENEFIT FROM, OR TO

17


--------------------------------------------------------------------------------





PARTICIPATE IN, ANY SECURITY FOR THE OBLIGATIONS AS A RESULT OF ANY PAYMENT MADE
BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT OR
OTHERWISE.  ANY AGREEMENT PROVIDING FOR INDEMNIFICATION, REIMBURSEMENT OR ANY
OTHER ARRANGEMENT PROHIBITED UNDER THIS SECTION SHALL BE NULL AND VOID.  IF ANY
PAYMENT IS MADE TO A BORROWER IN CONTRAVENTION OF THIS SECTION, SUCH BORROWER
SHALL HOLD SUCH PAYMENT IN TRUST FOR BANK AND SUCH PAYMENT SHALL BE PROMPTLY
DELIVERED TO BANK FOR APPLICATION TO THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED.


13           DEFINITIONS


13.1        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE FOLLOWING MEANINGS:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agent” is defined in Section 1.2(a).

“Agreement” is defined in the preamble hereof.

“Acquisition Event” is the consummation of the acquisition of Xenogen
Corporation by the Borrower.

“Availability Amount” is (a) (1) if the Borrower’s Unrestricted Cash is greater
than or equal to Twenty Million Dollars ($20,000,000.00) or (2) with respect to
the Initial Advance, (i) the Revolving Line, minus (ii) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserves, and minus (iii)
the outstanding principal balance of any Advances; or (b) if Borrower’s
Unrestricted Cash is less than Twenty Million Dollars ($20,000,000.00)(except
with respect to the Initial Advance) (i) the lesser of (x) the Revolving Line or
(y) the Borrowing Base, minus (ii) the amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) plus an amount equal
to the Letter of Credit Reserves, and minus (iii) the outstanding principal
balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Board” is Borrower’s Board of Directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is (a) eighty percent (80.0%) of Eligible Accounts based upon a
Borrowing Base Certificate delivered to, and acceptable to Bank, plus (b) the
lesser of ninety percent (90.0%) of Borrower’s Unrestricted Cash or Ten Million
Dollars ($10,000,000.00), as determined by Bank from Borrower’s most recent
Borrowing Base Certificate; provided, however, that, Bank may decrease the
foregoing percentages in its good faith business judgment, after an audit of
Borrower’s Accounts, based on events, conditions, contingencies, or risks which,
as determined by Bank, may adversely affect Collateral.

18


--------------------------------------------------------------------------------




“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit C.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Caliper” is defined in the preamble hereof.

“Caliper/Xenogen Merger Agreement” is defined in Section 2.4(a).

“Cash Equivalents and Marketable Securities” means (a) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency or any State thereof having maturities of not more than one (1) year from
the date of acquisition; (b) commercial paper maturing no more than one (1) year
after its creation and having the highest rating from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of
deposit issued maturing no more than one (1) year after issue, and (d) any
marketable securities owned and held by Capiler in compliance with Caliper’s
approved investment guidelines as of the Effective Date (a copy of which has
been delivered to Bank).

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 “Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

19


--------------------------------------------------------------------------------




“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Credit Extension” is any Advance, Letter of Credit, or any other extension of
credit by Bank for Borrower’s benefit.

 “Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
                       , maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense,
amortization expense, and non-cash stock-based compensation expense, plus (d)
income tax expense, plus, without duplication, (e) Acquisition Event related
expenses (for the quarter in which the Acquisition Event occurs through the
quarter ending June 30, 2007).

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right, at any time and from time to time after
the Effective Date, to adjust any of the criteria set forth below and to
establish new criteria in its good faith business judgment.  Unless Bank agrees
otherwise in writing, Eligible Accounts shall not include:

(a)           Accounts for which the Account Debtor has not been invoiced;

(b)           Accounts that the Account Debtor has not paid within ninety (90)
days of invoice date;

(c)           Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;

(d)           Credit balances over ninety (90) days from invoice date;

(e)           Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

(f)            Accounts owing from an Account Debtor which does not have its
principal place of business in the United States except for Eligible Foreign
Accounts;

20


--------------------------------------------------------------------------------




(g)           Accounts owing from an Account Debtor which is a federal, state or
local government entity or any department, agency, or instrumentality thereof,
except for (i) the lesser of (1) One Million Dollars ($1,000,000.00), or (2) ten
percent (10%) of all Advances (not including Advances based on such Accounts),
or (ii) Accounts of the United States if Borrower has assigned its payment
rights to Bank and the assignment has been acknowledged under the Federal
Assignment of Claims Act of 1940, as amended;

(h)           Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise - sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), with the exception of customary
credits, adjustments and/or discounts given to an Account Debtor by Borrower in
the ordinary course of its business;

(i)            Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;

(j)            Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;

(k)           Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;

(l)            Accounts owing from an Account Debtor with respect to which
Borrower has received deferred revenue (but only to the extent of such deferred
revenue);

(m)          Accounts for which Bank in its good faith business judgment
determines collection to be doubtful; and

(n)           other Accounts Bank deems ineligible in the exercise of its good
faith business judgment.

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts, and that Bank approves in writing in its sole and absolute
discretion, on a case by case basis.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 “GAAP” is generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to

21


--------------------------------------------------------------------------------




unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

 “Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Initial Advance” is the initial Advance hereunder which shall be used (a) by
Borrower to pay off, in full, Bank under the Xenogen/SVB Credit Agreement and
Partners for Growth under the Xenogen/PFG Credit Agreement pursuant to Section
2.5, and (b) by Bank to pay off, in full, NovaScreen’s obligations to
Manufacturer and Traders Trust Company.

 “Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” is (a) any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, (b) any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, (c) any
know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and (d) any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower or any Guarantor, and any
other present or future agreement between Borrower any Guarantor and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

22


--------------------------------------------------------------------------------




“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines in good
faith, based upon information available to it and in its reasonable judgment,
that there is a substantial likelihood that Borrower shall fail to comply with
one or more of the financial covenants in Section 6 during the next succeeding
financial reporting period.

“Minimum Usage Fee” is defined in Section 2.4(b).

“Net Income” means, as calculated on a consolidated basis for Borrower for any
period as at any date of determination, the net profit (or loss), after
provision for taxes, of Borrower and its Subsidiaries for such period taken as a
single accounting period.

“NovaScreen” is defined in the preamble hereof.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and its bylaws
in current form, each of the foregoing with all current amendments or
modifications thereto.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

(c)           Subordinated Debt;

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(e)           Indebtedness secured by Permitted Liens;

(f)            other unsecured Indebtedness that does not, in the aggregate,
exceed One Million Dollars ($1,000,000.00) outstanding at any time; and

(g)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investments” are:

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

(b)           Cash Equivalents and Marketable Securities;

(c)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; and

23


--------------------------------------------------------------------------------




(d)           joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed One Million Dollars
($1,000,000.00) in the aggregate in any fiscal year.

“Permitted Liens” are:

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s Liens;

(c)           Liens (i) on Equipment acquired or held by Borrower incurred for
financing the acquisition of the Equipment securing no more than One Million
Dollars ($1,000,000.00) in the aggregate amount outstanding, or (ii) existing on
Equipment when acquired, if the Liens in both (i) and (ii) are confined to the
property and improvements and the proceeds of the Equipment; and

(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

(e)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

(f)            non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

(g)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7; and

(h)           Liens on cash maintained at Wells Fargo Bank, N.A., in the
aggregate amount of no greater than $3,100.000.00, securing Borrower’s existing
letters of credit issued by Wells Fargo Bank, N.A., provided that such Liens
shall not be “Permitted Liens” after the current maturity dates of such letters
of credit.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

“Quick Assets” is, on any date, all cash and Cash Equivalents and Marketable
Securities as shown on Borrower’s consolidated financial statements as of such
date prepared in accordance with GAAP, plus net billed accounts receivable,
excluding any cash or Cash Equivalents and Marketable Securities that are
restricted or are pledged to any Person other than Bank or any of Bank’s
Affiliates.

“Quick Liabilities” are Current Liabilities, less Deferred Revenue, real estate
related restructuring reserves, and customer deposits.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Vice President, Finance of Borrower.

24


--------------------------------------------------------------------------------




“Revolving Line” is an Advance or Advances in an aggregate amount of up to
Twenty Million Dollars ($20,000,000.00) outstanding at any time; provided that
no Credit Extensions shall be made until after the Initial Advance is made.

“Revolving Line Maturity Date” is August 8, 2008.

 “Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 “Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

 “Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

“Transfer” is defined in Section 7.1.

“Unrestricted Cash” shall mean all cash, Cash Equivalents and Marketable
Securities maintained at Bank or SVB Securities (provided a control agreement is
in place) in Borrower’s name that is unrestricted and not pledged to any other
Person.

“XBC” is defined in Section 2.5.

“Xenogen” is defined in Section 2.4(a).

“Xenogen/PFG Credit Agreement” is defined in Section 2.5.

“Xenogen/SVB Credit Agreement” is defined in Section 2.5.

Signature page follows.

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

BORROWER:

 

CALIPER LIFE SCIENCES, INC.

 

By

 

 

Name:

 

 

Title:

 

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

By

 

 

Name:

 

 

Title:

 

 

 

 

BANK:

 

SILICON VALLEY BANK

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signature page to Loan and Security Agreement]


--------------------------------------------------------------------------------


EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; [and]

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired (a) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, (b) license
agreements solely for the use of Intellectual Property of a third party, with
respect to which license Borrower is the licensee, (c) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, (d)
any patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, (e) any know-how, operating manuals, trade secret rights, rights to
unpatented inventions, and (f) any claims for damage by way of any past,
present, or future infringement of any of the foregoing; provided, however, the
Collateral shall include all Accounts, license and royalty fees and other
revenues, proceeds, or income arising out of or relating to any of the
foregoing.

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent.

1


--------------------------------------------------------------------------------


EXHIBIT B

Loan Payment/Advance Request Form

DEADLINE FOR SAME DAY PROCESSING IS NOON E.S.T.*

Fax To:

Date: _________________

 

LOAN PAYMENT:

 

 

 

Caliper Life Sciences, Inc., as Agent

 

 

From Account # _____________________________

To Account # __________________________________

    (Deposit Account #)

(Loan Account #)

 

 

Principal $ _________________________________

and/or Interest $ ________________________________

 

 

Authorized Signature: _________________________

Phone Number: ________________________

Print Name/Title: ______________________________

 

 

 

 

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #___________________________

To Account # __________________________________

     (Loan Account #)

(Deposit Account #)

 

 

Amount of Advance $______________________

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature: _______________________

Phone Number: ________________________

Print Name/Title: ____________________________

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, E.S.T.

Beneficiary Name: _____________________________

Amount of Wire: $ _________________________

Beneficiary Bank:  _____________________________

Account Number: __________________________

City and State: ________________________________

 

 

 

Beneficiary Bank Transit (ABA) #:  _______________

Beneficiary Bank Code (Swift, Sort, Chip, etc.): ____________

 

(For International Wire Only)

 

 

Intermediary Bank: ____________________________

Transit (ABA) #: _____________________________________

For Further Credit to:
________________________________________________________________________________

 

 

Special Instruction:
__________________________________________________________________________________

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature: ________________________

2nd Signature (if required): ______________________________

Print Name/Title: ____________________________

Print Name/Title:  _____________________________________

Telephone #:  _______________________________

Telephone ___________________________________________

 

 

 

--------------------------------------------------------------------------------

* Unless otherwise provided for an Advance bearing interest at LIBOR.

1


--------------------------------------------------------------------------------


EXHIBIT C

BORROWING BASE CERTIFICATE

Borrower: Caliper Life Sciences, Inc. and NovaScreen BioSciences Corporation
Lender:  Silicon Valley Bank
Commitment Amount:    $20,000,000.00

ACCOUNTS RECEIVABLE

 

 

 

1.             Accounts Receivable Book Value as of                         

 

$

 

 

2.             Additions (please explain on reverse)

 

$

 

 

3.             TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.             Amounts over 90 days due

 

$

 

 

5.             Balance of 50% over 90 day accounts

 

$

 

 

6.             Credit balances over 90 days

 

$

 

 

7.             Concentration Limits

 

$

 

 

8.             Foreign Accounts

 

$

 

 

9.             Governmental Accounts

 

$

 

 

10.           Contra Accounts

 

$

 

 

11.           Promotion or Demo Accounts

 

$

 

 

12.           Intercompany/Employee Accounts

 

$

 

 

13.           Disputed Accounts

 

$

 

 

14.           Deferred Revenue

 

$

 

 

15.           Other (please explain on reverse)

 

$

 

 

16.           TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

 

17.           Eligible Accounts (#3 minus #16)

 

$

 

 

18.           ELIGIBLE AMOUNT OF ACCOUNTS (80% of #17, plus 90% of Unrestricted
Cash)

 

$

 

 

 

 

 

 

BALANCES

 

 

 

19.           Maximum Loan Amount

 

$

 

 

20.           Total Funds Available (Lesser of #18 or #19)

 

$

 

 

21.           Present balance owing on Line of Credit

 

$

 

 

22.           Outstanding under Sublimits

 

$

 

 

23.           RESERVE POSITION (#20 minus #21 and #22)

 

$

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

BANK USE ONLY

 

 

COMMENTS:

Received by:  _________________________

 

     Authorized Signer

 

 

By: _______________________

Date:  _______________________________

Authorized Signer

Verified:  ____________________________

 

     authorized signer

Date: ______________________

 

 

Date: _______________________________

 

Compliance Status:                      Yes       No

 

1


--------------------------------------------------------------------------------


EXHIBIT D

COMPLIANCE CERTIFICATE

TO:

SILICON VALLEY BANK

Date:

 

 

FROM:

CALIPER LIFE SCIENCES, INC.

 

 

NOVASCREEN BIOSCIENCES CORPORATION

 

 

The undersigned authorized officers of Caliper Life Sciences, Inc. and
NovaScreen Biosciences Corporation (individually and collectively, “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                     with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank.  Attached are the required documents supporting
the certification.  The undersigned certifies that these are prepared in
accordance with generally GAAP consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.  The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly financial statements with Compliance Certificate

 

Quarterly within 45 days

 

Yes  No

Annual financial statement (CPA Audited)

 

FYE within 120 days

 

Yes  No

Board Approved Projections

 

Annually, as revised

 

Yes  No

Audit

 

Annually

 

Yes  No

Borrowing Base Certificate A/R & A/P Agings

 

Monthly within 30 days (when Unrestricted Cash < $20,000,000.00 and months in
which Credit Extensions requested or outstanding)

 

Yes  No

Cash Report

 

Monthly within 15 days

 

Yes  No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain at all times (tested quarterly):

 

 

 

 

 

 

Minimum Adjusted Quick Ratio

 

1.25:1.0

 

           :1.0

 

Yes  No

Minimum EBITDA-Cap Ex

 

$                *

 

$                 

 

Yes  No

 

--------------------------------------------------------------------------------

*As set forth in Section 6.7(b) of the Agreement.

1


--------------------------------------------------------------------------------




The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

Caliper Life Sciences, Inc.

BANK USE ONLY

 

 

By:

 

 

Received by:

 

 

Name:

 

 

 

authorized signer  

 

Title:

 

 

Date:

 

 

 

 

NovaScreen Biosciences Corporation

Verified:

 

 

 

 

authorized signer  

 

By:

 

 

Date:

 

 

Name:

 

 

 

Title:

 

 

Compliance Status:                      Yes     No

 

2


--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:    ____________________

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

I.

 

ADJUSTED QUICK RATIO

 

 

 

 

A.

 

Aggregate value of the Unrestricted Cash and Cash Equivalents and Marketable
Securities of Borrower

 

$

 

 

 

 

 

 

 

 

B.

 

Aggregate value of the net billed accounts receivable of Borrower

 

$

 

 

 

 

 

 

 

 

C.

 

Quick Assets (the sum of lines A and B)

 

$

 

 

 

 

 

 

 

 

D.

 

Aggregate value of Obligations to Bank

 

$

 

 

 

 

 

 

 

 

E.

 

Aggregate value of liabilities of Borrower (including all Indebtedness) that
matures within one (1) year and current portion of Subordinated Debt permitted
by Bank to be paid by Borrower

 

$

 

 

 

 

 

 

 

 

F

 

Aggregate value of (i) Deferred Revenue, (ii) real estate related restructuring
expenses, and customer deposits)

 

 

 

 

 

 

 

 

 

G.

 

Quick Liabilities (the sum of lines D, E minus F)

 

$

 

 

 

 

 

 

 

 

G.

 

Adjusted Quick Ratio (line C divided by line G)

 

 

 

 

Is line G equal to or greater than 1.25:1:00?

     No, not in
compliance                                                                              Yes,
in compliance

II.

 

MINIMUM EBITDA minus CAP-EX

 

 

 

 

Required:

A.

 

Net Income

 

$

 

 

 

 

 

 

 

 

B.

 

Interest Expense

 

$

 

 

 

 

 

 

 

 

C.

 

To the extent included in the determination of Net Income:

 

 

 

 

 

 

 

 

 

 

 

1.         Depreciation expense

 

$

 

 

 

 

 

 

 

 

 

 

2.         Amortization expense

 

$

 

 

 

 

 

 

 

 

 

 

3.         Non-cash stock-based compensation expense

 

$

 

 

 

 

 

 

 

 

D.

 

income tax expense

 

$

 

 

 

 

 

 

 

 

E.

 

Acquisition Event related expenses (for the quarter in which the Acquisition
Event occurs occurs through the quarter ending June 30, 2007)

 

$

 

 

 

3


--------------------------------------------------------------------------------




 

F.

 

EBITDA (line A, plus line B, plus line C.1, plus line C.2, plus line C.3, plus
line D, and plus line E)

 

$

 

 

 

 

 

 

 

 

G.

 

capital expenditures

 

$

 

 

 

 

 

 

 

 

H.

 

EBIDTA minus CAP EX (line F minus line G)

 

$

 

 

 

Is line H equal to or greater than:

(a) ($7,000,000) for the two-quarter period ending 9/30/06

 

 

(b) ($6,000,000) for the two-quarter periods ending 12/31/06, 3/31/07, and
6/30/07

 

 

(c) ($3,000,000) for the two-quarter period ending 9/30/07

 

 

(d) $0.00 for the two-quarter period ending 12/31/07 and for the two-quarter
periods ending as of the last day of each quarter thereafter?

 

 

 

 

 

 

         No, not in compliance

 

             Yes, in compliance

 

 

4


--------------------------------------------------------------------------------